DESCRIPTION OF ANNUAL INCENTIVE GOALS ESTABLISHED FOR FISCAL YEAR 2010 UNDER THE
INCENTIVE COMPENSATION PLAN

 

The Compensation and Management Development Committee of the Board of Directors
of ArvinMeritor, Inc.(“ArvinMeritor”), established annual incentive goals for
fiscal year 2010 under the Incentive Compensation Plan, as amended. These annual
incentive goals are based on the levels of EBITDA and free cash flow from
continuing operations that are achieved for the year, measured against fixed
target amounts (rather than target levels specified in the Company’s Annual
Operating Plan). The fixed target amounts are more stringent than the comparable
amounts in the Annual Operating Plan. EBITDA is defined as earnings before
interest, taxes, depreciation and amortization, and free cash flow is defined as
net cash provided by operating activities minus capital expenditures. Both the
EBITDA and free cash flow calculations exclude the Body Systems business of
ArvinMeritor. The Compensation Committee also established target awards, stated
as a percentage of base salary, for participants.

 

Potential annual incentive bonuses are comprised of two components: one-half of
potential payments is dependent on each of (a) the level of achievement of the
EBITDA targets and (b) the level of achievement of free cash flow targets. In
addition, the final award calculation is subject to a modifier that is based on
an employee’s annual performance rating. The calculated award may be adjusted up
to +50% or -100%. The adjustment process maintains the original budget.

 

To determine the amounts that are paid as bonuses, performance is measured
against targets for each of the applicable components of the award calculation.
For each part of the calculation for which performance exceeds that threshold,
the portion of an individual’s target award that is paid out is dependent on,
and increases with, the percentage of the goal that is achieved. The calculated
payout, before any adjustments, for an individual cannot exceed 200% of his
target award. 